Exhibit 10.1
 
THIS NOTE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, OR
HYPOTHECATED WITHOUT EITHER:  i) REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR ii) COMPLIANCE WITH
APPLICABLE EXEMPTIONS FROM THE  REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
OF 1933 AND APPLICABLE STATE SECURITIES LAWS.


PROMISSORY NOTE
 
$3,950,000.00
Effective February 1, 2011 
   

 
FOR VALUE RECEIVED, MedicalWork, LLC, a Georgia limited liability company, and
Generation Zero Group, Inc.., a Nevada Corporation (together, the “Company”),
hereby jointly and severally promises to pay to the order of JEFFREY E. SISK, an
individual resident of the state of Florida, and/or his assigns (the “Holder”),
at the address of Holder at 199 Daisy Street Homosassa, FL 34446 or such other
place as may be designated by Holder to the Company in writing, the aggregate
principal amount of $3,950,000.00, together with interest on the unpaid
principal amount hereof, upon the terms and conditions hereinafter set forth.


1.
Loan Amount.  This Promissory Note (this “Note”, “Promissory Note” or
“Agreement”) evidences the principal amount of $3,950,000.00 (hereinafter
referred to as the “Loan” or the “Principal”).
     
2.
Interest.  Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of eight percent (8%) per annum.  Interest begins to accrue
under this Note on the date hereof.  All past-due principal and interest (which
failure to pay such amounts shall constitute an "Event of Default" as further
defined in Section 6 below) shall bear interest at the rate of fourteen percent
(14%) per annum until paid in full.  All computations of interest shall be made
on the basis of a 360-day year for actual days elapsed.  Such interest shall
accrue and be paid as described in Section 3 of this Note.
     
3.
Payment Terms.  Principal and interest are due as follows: (i) 100% of the net
cash flow generated from the URLs www.physicianwork.com, www.doctorwork.com and
www.locumtenenswork.com (the “Main URL’s”) after payment of required payments
under Jeffrey Sisk’s employment agreement shall be applied monthly on a cash
basis first to accrued interest and the balance if any to Principal until this
Note is paid in full; (ii) 50% of all net cash flow generated by MedicalWork,
LLC (excluding the Main URL’s)  shall be applied monthly on a cash basis first
to accrued interest and the balance if any to Principal until this Note is paid
in full, with the balance retained by the Company; and (iii) payment in full of
Principal and interest under this Note is due on the twelve (12) month
anniversary of the date of this Note unless earlier paid in full under the
provisions of subsections  (i) and (ii); provided, that  Holder will grant
Company a six (6) month extension of time for payment in full, upon written
request of the Company, if the remaining Principal and interest due under this
Note on the twelve (12) month anniversary of the date of this Note is at or
below Two Million Dollars ($2,000,000.00) and there has not occurred an Event of
Default as defined in Section 6 below.  All payments hereunder shall be made in
lawful money of the United States of America.  Payments shall be credited first
to the accrued interest then due and payable and the remainder to Principal.



 
 

--------------------------------------------------------------------------------

 

 
a.
Notwithstanding any provision in this Note, the total liability for payments of
interest and payments in the nature of interest, including all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the State of Georgia or the
applicable laws of the United States of America, whichever shall be higher (the
“Maximum Rate”).




 
b.
In the event the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions
or other sums which may at any time be deemed to be interest, which for any
month or other interest payment period exceeds the Maximum Rate, all sums in
excess of those lawfully collectible as interest for the period in question (and
without further agreement or notice by, among or to the Holder the undersigned)
shall be applied to the reduction of the principal balance, with the same force
and effect as though the undersigned had specifically designated such excess
sums to be so applied to the reduction of the principal balance and the Holder
had agreed to accept such sums as a premium-free prepayment of principal;
provided, however, that the Holder may, at any time and from time to time,
elect, by notice in writing to the undersigned, to waive, reduce or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the principal balance.  The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.

  

 
c.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding Business Day.
"Business Day" means a day other than (i) a Saturday, (ii) a Sunday or (iii) a
day on which commercial banks in Atlanta, Georgia, are authorized or required to
be closed for business.

 
 4.
Prepayment.   

 

 
a.
This Note may be prepaid in whole or in part at any time without penalty.
       
b.
Any partial prepayment shall be applied first to any accrued interest and then
to any principal Loan amount outstanding.

 
5.
Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows: 

 

 
a.
The execution and delivery by the Company of this Note (i) are within the
Company’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.  Further, the undersigned is a duly authorized
representative of the Company and has been authorized by a resolution of the
Board of Directors of the Company to exercise any and all documents necessary to
effectuate the transaction contemplated hereby.



 
 

--------------------------------------------------------------------------------

 

 
b.
This Note is a legally binding obligation of the Company, enforceable against
the Company in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or in injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.



6.
Events of Default.  The then-outstanding principal balance of this Note,
together with any interest accrued thereon shall become immediately due and
payable if any of the following events ("Events of Default"), and/or any other
default or Events of Default defined elsewhere in this Note. Events of Default
include:

 

 
a.
the Company shall fail to pay when and as due, the Principal or interest payable
under this Note on the due date of such payment; or        
b.
there is a default, by the Company or any other grantor, under the Pledge
Agreement (as defined in Section 7 below) or any other security agreement
securing the payment of this Note; or         c. there is a default, by the
Company or any other grantor, under the Senior Note (as defined in Section 8
below) or any security agreement securing the payment of the Senior Note; or    
    d. the Company shall: (i) become insolvent or take any action which
constitutes its admission of inability to pay its debts as they mature; (ii)
make an assignment for the benefit of creditors, file a petition in bankruptcy,
petition or apply to any tribunal for the appointment of a custodian, receiver
or a trustee for it or a substantial portion of its assets; (iii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation or statute of any jurisdiction, whether now or
hereafter in effect; (iv) have filed against it any such petition or application
in which an order for relief is entered or which remains undismissed for a
period of ninety (90) days or more; (v) indicate its consent to, approval of or
acquiescence in any such petition, application, proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or a substantial
portion of its assets; or (vi) suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more;
or

 
 
 
 

--------------------------------------------------------------------------------

 

        e. the Company shall take any action authorizing, or in furtherance of,
any of the foregoing; or         f. the Company shall remove or effectively
remove Jeffrey Sisk from management control of MedicalWork, LLC prior to the
Note being fully paid or in violation of any provision of Jeffrey Sisk’s
employment agreement with the Company.

 
In case any one or more Events of Default shall occur and be continuing (and not
fully cured within 30 days of the occurrence), Holder may proceed to protect and
enforce its rights by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or for an injunction against a violation of any of the terms hereof, or
in aid of the exercise of any power granted hereby or thereby or by law or
otherwise.  In case of a default in the payment of any principal of or premium,
if any, or interest on this Note, the Company will pay to Holder such further
amount as shall be sufficient to cover the reasonable cost and expenses of
collection, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.  No course of dealing and no delay on the part of Holder in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice Holder’s rights, powers or remedies.  No right, power or
remedy conferred by this Note upon Holder shall be exclusive of any other right,
power or remedy referred to herein or therein or now or hereafter available at
law, in equity, by statute or otherwise.
 
The Company will give Holder notice of the occurrence of an Event of Default
promptly (setting forth in reasonable detail all facts related thereto) after
the Company has knowledge of the occurrence of any such event.
 
7.
Security Agreement.  This Note is secured by a pledge of, and security interest
in, all of the membership interest in MedicalWork, LLC, pursuant to that certain
Pledge Agreement of even date herewith by and among the Generation Zero Group,
Inc. and Holder (the “Pledge Agreement”).  If an Event of Default is not cured
within 30 days, this Note shall accelerate and the Holder may undertake any and
all remedies provided under this Note, the Pledge Agreement, or applicable law.



8.
Provisions Regarding Senior Debt. The parties acknowledge that security interest
granted in connection with this Note is subject and subordinated to the security
interest granted by Company in connection with that certain $250,000.00
promissory note from the Company to Geronimo Property Trust, a Nevada trust (the
“Senior Lender”) issued on or about the date hereof (the “Senior Note”).  The
Company shall provide written documentation to Holder evidencing each payment
made to Senior Lender under the Senior Note, within five (5) business days of
the date such payment is made, and shall provide notice of any default under the
Senior Note immediately upon the occurrence of such default.
   
9.
Certain Waivers by the Company.  Except as expressly provided otherwise in this
Note, the Company waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assent to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral available to Holder, if any, and to the addition or
release of any other party or person primarily or secondarily liable.



 
 

--------------------------------------------------------------------------------

 
10.
Assignment by Holder.  If and whenever this Note shall be assigned and
transferred, or negotiated, including transfers to substitute or successor
trustees, the holder hereof shall be deemed the “Holder” for all purposes under
this Note.
   
11.
Amendment.  This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 
12.
Costs and Fees.  Anything else in this Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees.  For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.
   
13.
Governing Law.  It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Georgia, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note.

  
14.
No Third Party Benefit.  The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this
Agreement.
   
15.
Jurisdiction and Venue.  The parties hereby consent and agree that, in any
actions predicated upon this Note, venue is properly laid in Georgia and that
the Circuit Court in and for Atlanta, Georgia, shall have full subject matter
and personal jurisdiction over the parties to determine all issues arising out
of or in connection with the execution and enforcement of this Note.
   
16.
Interpretation.  The term “Company” as used herein in every instance shall
include the Company’s successors, legal representatives and assigns, including
all subsequent grantees, either voluntarily by act of the Company or
involuntarily by operation of law and shall denote the singular and/or plural
and the masculine and/or feminine and natural and/or artificial persons,
whenever and wherever the contexts so requires or properly applies.  The term
“Holder” as used herein in every instance shall include the Holder’s successors,
legal representatives and assigns, as well as all subsequent assignees,
endorsees and holders of this Note, either voluntarily by act of the parties or
involuntarily by operation of law.  Captions and paragraph headings in this Note
are for convenience only and shall not affect its interpretation.

 
 
 

--------------------------------------------------------------------------------

 

   
17.
Entire Agreement.  This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof. 
   
18.
WAIVER OF JURY TRIAL.  THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY.  THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE
COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.



19.
Entire Agreement.  This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof.



20.
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed or scanned and emailed to another Party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing Party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.



 
[Signatures begin next page]




 


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Promissory Note to be
executed and delivered by a duly authorized officer as of the date first above
written, to be effective as of the effective date set forth above.


 

 
Generation Zero Group, INC.
a Nevada Corporation
   
 
 
By: /s/ Matthew D. Krieg
       Matthew D. Krieg, CEO
 
 
 
 

 

 
MedicalWork, LLC
 
a Georgia limited liability company
     
By: Generation Zero Group, Inc.,
 
Its sole member
         
By: /s/ Matthew D. Krieg
 
     Matthew D. Krieg, CEO
 
 






 
 
 

--------------------------------------------------------------------------------

 








 